Title: From Thomas Jefferson to Chandler Price, 6 December 1804
From: Jefferson, Thomas
To: Price, Chandler


                  
                     Sir 
                     
                     Washington Dec. 6. 04.
                  
                  I recieved last night your favor of Nov. 30. and I will ask of you to ship the butt of wine to Richmond to the address of Messrs. Gibson & Jefferson merchants there who will forward it to Monticello, and to send the small cask to this place, Alexandria or George town by any vessel bound to either. mr Yznardi informs me he has drawn on me, as directed, for the amount of the wine at 30. days sight. if you will be so good as to notify to me by letter the amount of the draught, it shall be paid at maturity without waiting for it’s formal presentment. the duties & all other charges shall be replaced in like manner on being made known.    the risk of having wines pillaged & then ruined with water in their passage round by sea, & on board the river craft induces me to ask the favor, if it is not too much trouble to you, to let your cooper put both casks into outer covers, if they are not so already, which expence shall be repaid. it bears no proportion to the injury to which the wine is otherwise exposed. Accept my salutations & respect
                  
                     Th: Jefferson 
                     
                  
               